DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Amendment
This Office action is responsive to the amendment filed 12/14/2021 for application 16815737.  Claims 2-3, 5-6, & 16-20 are canceled by Applicant.  Claims 1, 4, & 7-15 are pending and examined below.

Claim Objections
Claims 1, 4, & 7-14 are objected to because of the following informalities:  
	Regarding Claim 1:
The recitation “a fuel” (5th to last line) is believed to be in error for - - the fuel - -.
The recitation “the main pump, secondary pump, wherein each of the main pump, secondary pump” (3rd to last through 2nd to last lines) is believed to be in error for - - the main fuel pump and the secondary fuel pump, wherein each of the main fuel pump, the secondary fuel pump - -.
The recitation “connected” (last line) is believed to be in error for - - connect - -.
The recitation “and disposed” (last line) is believed to be in error for - - and are disposed - -.
		Regarding Claim 4:
The recitations “the secondary pump” (l. 2, l. 3) are believed to be in error for - - the secondary fuel pump - -.
		Regarding Claim 7:
The recitation “the main pump” (ll. 1-2) is believed to be in error for - - the main fuel pump - -.
The recitation “the secondary pump” (ll. 2-3) is believed to be in error for - - the secondary fuel pump - -.
		Regarding Claim 8:
The recitation “the secondary pump” (l. 1) is believed to be in error for - - the secondary fuel pump - -.	
		Regarding Claim 9:
The recitation “the secondary pump” (l. 1) is believed to be in error for - - the secondary fuel pump - -.
		Regarding Claim 10:
The recitation “the main pump” (l. 1) is believed to be in error for - - the main fuel pump - -.
		Regarding Claim 11:
The recitations “the secondary pump” (twice at lines 14-15) are believed to be in error for - - the secondary fuel pump - -.
The recitation “the main pump” (line 14) is believed to be in error for - - the main fuel pump - -.
		Regarding Claim 12:
The recitation “the secondary pump” (l. 3) is believed to be in error for - - the secondary fuel pump - -.
		Regarding Claim 13:
The recitations “the secondary pump” (l. 2, l. 3) are believed to be in error for - - the secondary fuel pump - -.
		Regarding Claim 14:
The recitation “the main pump and the secondary pump” (ll. 2-3) is believed to be in error for - - the main fuel pump and the secondary fuel pump - -.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 7, & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Harding GB 2289722 (copy previously provided by Applicant with IDS filed 8/5/2020) in view of Bader 20120266600 further in view of Lo 20160167802.
Regarding Independent Claim 1, Harding teaches a fuel system (Fig. 1) for a gas turbine engine (p. 1, 1st paragraph) comprising: 
a main fuel pump (11) configured to generate a main fuel flow into a main fuel passage (10); 
a secondary pump (18) configured to generate a secondary fuel flow into a secondary flow passage (along which 20 and 15b are disposed);  
a first control valve (17b) disposed in a passage (19) between the main fuel passage and the secondary flow passage, wherein the first control valve selectively directs an excess portion of the main fuel flow to the secondary flow passage to provide at least a portion of the secondary fuel flow (see configuration of valve 17b in Fig. 1, valve 17b is capable of operating in the claimed manner); 
a boost pump (6) configured to draw fuel from a fuel supply and to direct fuel from the fuel supply to the main fuel pump and the secondary fuel pump (via bifurcation of line 7);
wherein the pumps are shaft-drive (p. 7, p. 8, at 2nd full paragraph).
Harding fails to expressly teach a common shaft disposed about an axis and configured to drive each of the main pump, secondary pump.
Bader teaches a gas turbine engine (para. [0001]) with a fuel system (Fig. 1), the fuel system comprising a plurality of fuel pumps (12, 18a, 18b) driven by a common shaft (high-pressure shaft of the engine via an accessory gearbox; para. [0025]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harding’s fuel system to include a common shaft configured to drive each of the boost pump, main pump and secondary pump, as taught by Bader, in order to provide shaft power from the turbine to the fuel pumps (Bader; para. [0025]).
Harding in view of Bader fails to expressly teach each of the main pump, secondary pump, and the boost pump directly connect to the common shaft and are disposed along the axis
Lo teaches a gas turbine engine (para. [0017]) with a fuel system (Fig. 1), the fuel system comprising a plurality of pumps (102, 106, 118) driven by a common shaft which is disposed about an axis and configured to drive each of the three pumps, which three pumps are directly connected to the common shaft and are disposed along the axis (Fig. 1, para. [0029]).  
It has been held that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”  KSR International Co. v. Teleflex Inc., et al., 82 USPQ2d 1385, 1395 (2007) (citing United States v. Adams, 383 US 39, 50-51 (1966)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Harding’s fuel system to include a common shaft disposed about an axis and configured to drive each of the three pumps, wherein each of the three pumps are directly connected to the common shaft and are disposed along the axis because a) the prior art contained a device which differed from the claimed device by the substitution of some components with other components (the indirect drive of three pumps using a common shaft, taught by Bader, versus the claimed direct drive of three pumps using a common shaft, the three pumps and common shaft being coaxial, taught by Lo), b) the substituted components and their functions were known in the art (both (1) Bader’s driving three pumps indirectly using a common shaft and (2) Lo’s driving three pumps directly with a common shaft coaxial to all the pumps were known in the art for driving pumps in fuel systems), and c) one of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable (either the indirect drive, taught by Bader, or the direct coaxial drive taught by Lo could have been used to predictably provide a torque source for driving the pumps).  See MPEP 2143 I(B).
Regarding Dependent Claim 4, Harding in view of Bader further in view of Lo teaches the invention as claimed and as discussed above for claim 1, and Harding further teaches a second control valve (17a) disposed between the boost pump and the secondary pump, the second control valve configured to selectively reduce fuel flow to the secondary pump in response to communication of excess fuel flow from the main passage to the secondary flow passage (capable of claimed operation by moving valve 17a to the closed position).
Regarding Dependent Claim 7, Harding in view of Bader further in view of Lo teaches the invention as claimed and as discussed above for claim 4, and Harding in view of Bader further in view of Lo further teaches the main pump is disposed along the common shaft (as discussed for claim 1 above).  The recitation “the main pump is disposed… axially between the boost pump and the secondary pump” merely arranges the pumps in a particular order along the common shaft but has no impact on the function of any of the pumps or the fuel system as a whole.  The conduits connecting the various pumps to each other and to other downstream elements of the apparatus could be reconfigured at will if one were to shuffle the order of the pumps on the common shaft.  The end result of any such reordering of the pumps on the common shaft would be an apparatus having identical functionality as any other arbitrary ordering of the pumps on the common shaft.
It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harding in view of Bader further in view of Lo’s fuel system such that the main pump is disposed axially between the boost pump and the secondary pump as a mere matter of design choice which would not have modified the operation of the claimed apparatus.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  See MPEP 2144.04 VI C.
Regarding Dependent Claim 10, Harding in view of Bader further in view of Lo teaches the invention as claimed and as discussed above for claim 1, and Harding further teaches the main pump is a gear pump (pump 11 is high-pressure gear pump; p. 7).
Harding fails to expressly teach the gear pump is a constant volume gear pump.
Bader teaches a fuel system for a gas turbine (para. [0001]), wherein the high-pressure pump is a gear pump of constant cylinder capacity (paras. [0002] & [0024]).
It has been held that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”  KSR International Co. v. Teleflex Inc., et al., 82 USPQ2d 1385, 1395 (2007) (citing United States v. Adams, 383 US 39, 50-51 (1966)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Harding in view of Bader further in view of Lo’s fuel system such that the main pump is a constant volume gear pump, as taught by Bader, because a) the prior art contained a device which differed from the claimed device by the substitution of some components with other components (Harding in view of Bader further in view of Lo’s gear pump versus the claimed constant volume gear pump, taught by Bader), b) the substituted components and their functions were known in the art (both Harding in view of Bader further in view of Lo’s gear pump and the claimed constant volume gear pump, as taught by Bader, were known to be used for high-pressure fuel pumps), and c) one of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable (either Harding in view of Bader further in view of Lo’s gear pump or Bader’s constant volume gear pump could have been used to predictably provide a high-pressure fuel pump, as evidenced by both Harding and Bader using the respective pumps for the same high-pressure fuel pumping purpose).  See MPEP 2143 I(B).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Harding in view of Bader further in view of Lo, as applied to claim 1 above, and further in view of Veilleux 20140290266.
Regarding Dependent Claim 8, Harding in view of Bader further in view of Lo teaches the invention as claimed and as discussed above for claim 1, but Harding in view of Bader further in view of Lo fails to teach the secondary pump provides the secondary fuel flow to an ejector pump disposed within a fuel tank.
Veilleux teaches a fuel system for a gas turbine (para. [0001]), the fuel system comprising a main pump (12) and a secondary pump (14), wherein the secondary pump provides a secondary fuel flow to an ejector pump (ejector 36; para. [0007]) disposed within a fuel tank (20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harding in view of Bader further in view of Lo’s fuel system such that the secondary pump provides the secondary fuel flow to an ejector pump disposed within a fuel tank, as taught by Veilleux, in order to circulate or distribute fuel within the fuel tank (Veilleux; para. [0007]).



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Harding in view of Bader further in view of Lo, as applied to claim 1 above, and further in view of Snow 6487847.	
Regarding Dependent Claim 9, Harding in view of Bader further in view of Lo teaches the invention as claimed and as discussed above for claim 1, but Harding in view of Bader further in view of Lo fails to teach the secondary pump provides the secondary fuel flow to operate an actuator.
Snow teaches a fuel system (Fig. 2) configured similarly to that of Harding (to provide fuel via two pumps to a combustion chamber and an augmentor, respectively, see Harding’s pump 18 providing fuel to afterburner 2 and pump 11 providing fuel to combustion chamber 3 as compared with Snow’s pump 94 providing fuel to afterburner via flows 108 and pump 62 providing fuel to combustion chamber 30).  Snow additionally teaches the secondary pump provides fuel to actuators (actuators 20, 122; Col. 5, ll. 62-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harding in view of Bader further in view of Lo’s fuel system such that the secondary pump provides the secondary fuel flow to operate an actuator, as taught by Snow, in order to utilize the fuel for changing exhaust nozzle throat area and nozzle outlet area (Snow; Col. 5, ll. 62-67, Col. 6, l. 1).

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee 6679048 in view of Harding further in view of Veilleux, further in view of Moore 20100024434, further in view of Bader, and further in view of Lo.
Regarding Independent Claim 11, Lee teaches a gas turbine engine (Fig. 2, engine 200) comprising: 
a fan (206) rotatable within a fan nacelle (nacelle disposed about fan 206); 
a core engine including a compressor (210) configured to communicate compressed air to a combustor (214) where compressed air is mixed with fuel and ignited to generate a high-energy gas flow expanded through a turbine (216); and 
a fuel system (to provide fuel to combustion chamber 214; Col. 5, ll. 51-55).
Lee fails to expressly teach the fuel system includes a fuel tank; a main fuel pump configured to draw fuel from the fuel tank and to generate a main fuel flow into a main fuel passage; a secondary pump configured to generate a secondary fuel flow within a secondary flow passage; a first control valve disposed in a passage between the main fuel passage and the secondary flow passage, wherein the first control valve selectively directs an excess portion of the main fuel flow to the secondary flow passage to provide the secondary fuel flow.
Harding teaches a fuel system (Fig. 1) for a gas turbine engine (p. 1, 1st paragraph), the fuel system including: a fuel tank (5); a main fuel pump (11) configured to draw fuel from the fuel tank and to generate a main fuel flow into a main fuel passage (10); a secondary pump (18) configured to generate a secondary fuel flow within a secondary flow passage (along which 20 and 15b are disposed); and a first control valve (17b) disposed in a passage (19) between the main fuel passage and the secondary flow passage, wherein the first control valve selectively directs an excess portion of the main fuel flow to the secondary flow passage to provide the secondary fuel flow (see configuration of valve 17b in Fig. 1, the valve 17b is capable of being operated in the claimed manner).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s gas turbine engine such that the fuel system includes a fuel tank; a main fuel pump configured to draw fuel from the fuel tank and top generate a main fuel flow into a main fuel passage; a secondary pump configured to generate a secondary fuel flow within a secondary flow passage; and a first control valve disposed in a passage between the main fuel passage and the secondary flow passage, wherein the first control valve selectively directs an excess portion of the main fuel flow to the secondary flow passage to provide the secondary fuel flow, as taught by Harding, in order to supply fuel to the combustion chamber and the afterburner sections (p. 3, 1st paragraph) and avoid unwanted heating of the fuel in critical phases of engine operation (p. 2, last paragraph).
Lee in view of Harding fails to expressly teach the fuel tank includes an ejector pump and the secondary flow passage is in communication with the ejector pump.	Veilleux teaches a fuel system for a gas turbine (para. [0001]), the fuel system comprising a main pump (12) and a secondary pump (14), wherein the secondary pump provides a secondary fuel flow to an ejector pump (ejector 36; para. [0007]) disposed within a fuel tank (20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee in view of Harding’s gas turbine engine such that the fuel tank includes an ejector pump and the secondary flow passage is in communication with the ejector pump, as taught by Veilleux, in order to circulate or distribute fuel within the fuel tank (Veilleux; para. [0007]).
Lee in view of Harding further in view of Veilleux fails to expressly teach an accessory gearbox driven by a mechanical link to the turbine.
Moore teaches a gas turbine engine with an accessory gearbox (Fig. 1, accessory gearbox 56) driven by a mechanical link to the turbine (driven by high pressure shaft 32 via drive shafts 40, 48, 50; paras. [0041]-[0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee in view of Harding’s gas turbine engine to include an accessory gearbox driven by a mechanical link to the turbine, as taught by Moore, in order to provide drive to engine accessories such as, for example, fuel pumps, oil breathers, generators, fuel flow governors, a hydraulic pump, and an oil pump (Moore; para. [0043]).
Lee in view of Harding further in view of Veilleux and further in view of Moore fails to expressly teach a common shaft disposed about a shaft axis and configured to drive each of the main fuel pump and the secondary pump.
Bader teaches a gas turbine engine (para. [0001]) with a fuel system (Fig. 1), the fuel system comprising three fuel pumps (12, 18a, 18b) driven by a common shaft (a high-pressure shaft of the engine via an accessory gearbox AGB; para. [0025]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee in view of Harding further in view of Veilleux and further in view of Moore’s gas turbine engine to drive each of the boost pump, main pump and secondary pump by the high-pressure shaft of the engine via the accessory gearbox, as taught by Bader, in order to provide shaft power from the turbine to the fuel pumps (Bader; para. [0025]).
Lee in view of Harding in view of Veilleux further in view of Moore and further in view of Bader fails to expressly teach each of the main pump and secondary pump are directly connect to the common shaft and are disposed along the axis.
Lo teaches a gas turbine engine (para. [0017]) with a fuel system (Fig. 1), the fuel system comprising three pumps (102, 106, 118) driven by a common shaft which is disposed about a shaft axis and configured to drive each of the three pumps, which three pumps are directly connected to the common shaft and are disposed along the axis (Fig. 1, para. [0029]).  
It has been held that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”  KSR International Co. v. Teleflex Inc., et al., 82 USPQ2d 1385, 1395 (2007) (citing United States v. Adams, 383 US 39, 50-51 (1966)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lee in view of Harding in view of Veilleux further in view of Moore and further in view of Bader’s fuel system to include a common shaft disposed about a shaft axis and configured to drive each of the pumps, wherein each of the pumps are directly connected to the common shaft and are disposed along the shaft axis because a) the prior art contained a device which differed from the claimed device by the substitution of some components with other components (the indirect drive of the pumps using a common shaft, taught by Bader, versus the claimed direct drive of the pumps using a common shaft, the pumps and common shaft being coaxial, taught by Lo), b) the substituted components and their functions were known in the art (both (1) Bader’s driving of the pumps indirectly using a common shaft and (2) Lo’s driving of the pumps directly with a common shaft coaxial to all the pumps were known in the art for driving pumps in fuel systems), and c) one of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable (either the indirect drive, taught by Bader, or the direct coaxial drive taught by Lo could have been used to predictably provide a torque source for driving the pumps).  See MPEP 2143 I(B).  The proposed modification of Lee in view of Harding in view of Veilleux further in view of Moore and further in view of Bader with Lo results in the common shaft being driven by the accessory gearbox for the reasons cited above for Moore.
Regarding Dependent Claim 12, Lee in view of Harding in view of Veilleux further in view of Moore further in view of Bader and further in view of Lo teaches the invention as claimed and as discussed above for claim 11, and Harding further teaches a boost pump (6) configured to draw fuel from the fuel tank and to direct fuel flow to the main fuel pump and the secondary pump (via bifurcation of line 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee in view of Harding in view of Veilleux further in view of Moore further in view of Bader and further in view of Lo’s gas turbine engine to include a boost pump configured to draw fuel from the fuel tank and to direct fuel flow to the main fuel pump and the secondary pump, as taught by Harding, for the reasons cited above for claim 11.
Regarding Dependent Claim 13, Lee in view of Harding in view of Veilleux further in view of Moore further in view of Bader and further in view of Lo teaches the invention as claimed and as discussed above for claim 12, and Harding further teaches a second control valve (17a) disposed between the boost pump and the secondary pump, the second control valve configured to selectively shut off fuel flow to the secondary pump in response to communication of excess fuel flow from the main passage to the secondary flow passage (capable of claimed operation by moving valve 17a to the closed position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee in view of Harding in view of Veilleux further in view of Moore further in view of Bader and further in view of Lo’s gas turbine engine to include a second control valve disposed between the boost pump and the secondary pump, the second control valve configured to selectively shut off fuel flow to the secondary pump in response to communication of excess fuel flow from the main passage to the secondary flow passage, as taught by Harding, for the reasons cited above for claim 11.
Regarding Dependent Claim 14, Lee in view of Harding in view of Veilleux further in view of Moore further in view of Bader and further in view of Lo teaches the invention as claimed and as discussed above for claim 12, and Lee in view of Harding in view of Veilleux further in view of Moore further in view of Bader and further in view of Lo further teach, as discussed above, driving three pumps in a fuel system using the common shaft (see discussion of claim 11 above, Bader and Lo each drive three pumps, and Lo is relied upon for teaching a common, coaxial shaft to drive all of them for the reasons cited).
Regarding Dependent Claim 15, Lee in view of Harding in view of Veilleux further in view of Moore further in view of Bader and further in view of Lo teaches the invention as claimed and as discussed above for claim 14, and Lee in view of Harding in view of Veilleux further in view of Moore further in view of Bader and further in view of Lo further teach, as discussed above the common shaft is drive by an output of the accessory gearbox (the proposed modification in claim 11 results in the accessory gearbox driving the common shaft rather than driving the pumps by separate connections to the gearbox).

Response to Arguments
Applicant's arguments filed 12/14/20201 have been fully considered but are moot in view of the new grounds of rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999.  The examiner can normally be reached on Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741